Citation Nr: 1024313	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  03-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability 
as secondary to service-connected left knee status post 
arthroscopic repair of medial meniscal tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to December 
2000. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's claim for service 
connection for a right knee disability as secondary to 
service-connected left knee status post arthroscopic repair 
of medial meniscal tear.    

In April 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.  Also, 
in February 2005, the Veteran testified at a hearing at the 
RO in St. Petersburg, Florida, before a Decision Review 
Officer (DRO); this transcript has also been associated with 
the record.

This case has previously reached the Board three times.  In 
July 2006, the Veteran had appealed to the Board claims for 
service connection for right ear hearing loss, the residuals 
of nasal surgery, and a right knee disability.  At that time, 
the current right knee disability claim at issue was remanded 
for further development.  However, in the same decision, the 
Board confirmed the agency of original jurisdiction's (AOJ) 
prior denial of service connection for right ear hearing loss 
and for the residuals of nasal surgery.  The claim for 
service connection for a right knee disability returned to 
the Board in February 2008.  At that time, the Board denied 
the Veteran's claim for service connection for a right knee 
disability on a direct basis, but remanded the claim for 
service connection for a right knee disability as secondary 
to the Veteran's service-connected left knee disability for 
further development.  See, e.g., Tyrues v. Shinseki, 23 Vet. 
App. 166, 181 (2009) (holding that a Board decision to deny a 
claim direct service connection but remand for further 
development of the claim on a presumptive basis rendered the 
denial of direct service connection a final decision 
regarding the claim for direct service connection).  In 
January 2009, the claim for service connection for a right 
knee disability as secondary to a service-connected left knee 
disability was again remanded for further development.  The 
claim has now been returned to the Board for final 
adjudication.  Only the claim for service connection for a 
right knee disability as secondary to a left knee disability 
remains for appellate review.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a 
right knee disability.

2.  The probative medical evidence of record shows that the 
Veteran's current right knee disability did not develop 
secondary to his service-connected left knee status post 
arthroscopic repair of medial meniscal tear.


CONCLUSION OF LAW

A right knee condition is not proximately due to, or 
aggravated by, a service-connected left knee status post 
arthroscopic repair of medial meniscal tear. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of a VCAA letters from the AOJ to the Veteran dated in July 
2001, May 2005, and March 2008.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
claim of service connection a right knee disability, to 
include as secondary to a service-connected left knee 
disability; (2) informing him about the information and 
evidence that the VA would seek to provide; and (3) informing 
him about the information and evidence that he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   
Furthermore, the July 2006, and the March and July 2008 
letters from the AOJ advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran 
has received all required notice in this case, such that 
there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary notice 
prior to initially adjudicating his claim in May 2002, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
September 2003 SOC, and the August 2004, August 2007, August 
2008, and April 2010 SSOCs.  Therefore, since the VA cured 
the timing error and because the Veteran did not challenge 
the sufficiency of the notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the latter 
readjudications, which demonstrate that the Veteran has had 
ample opportunity to provide evidence to support his claim.  
In addition, the Veteran has never alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment 
records (STRs), service personnel records (SPRs), post-
service military treatment records, VA treatment records, 
three relevant VA medical examinations and a VA medical 
opinion reviewing the Veteran's complaints regarding his 
right knee, and private medical evidence as identified by the 
Veteran.  The Veteran has submitted personal statements, 
hearing testimony, STRs, SPRs, and post-service military 
treatment records, and private medical evidence.  The Veteran 
has not provided authorization for the VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  Therefore, the Board concludes that the 
duty to assist the Veteran in gathering information to 
advance his claim has been met.

Compliance with Prior Board Remands

The Board is also satisfied as to substantial compliance with 
its multiple remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (Stegall) (holding that a remand by the 
Board imposes upon the Secretary of Veterans Affairs a duty 
to ensure compliance with the terms of the remand).  In this 
case, the current claim has been remanded by the Board three 
times for the following reasons.  

First, the Board has remanded the Veteran's claim to ensure 
that the Veteran has been provided complete VCAA notice 
regarding his right knee claim.  In the July 2006 decision, 
the Board remanded the current claim for the AOJ to provide 
corrective notice in compliance with Dingess to the Veteran, 
which the AOJ did through the July 2006, March and July 2008 
notice letters to the Veteran.  However, in the August 2007 
rating decision, the Veteran was granted service connection 
for left knee status post arthroscopic repair of medial 
meniscal tear.  When the claim was returned to the Board in 
February 2008, the Board concluded that the Veteran's claim 
for secondary service connection had not been fully developed 
and remanded the current claim for proper VCAA notice for a 
secondary service connection claim.  In March 2008, the AOJ 
provided full VCAA notice in regards to a secondary service 
connection claim, and this element of the February 2008 
remand was satisfied.  As such, the Board's July 2006 and 
February 2008 remand notice requirements have been fully 
complied with. 

Second, the Board has remanded the Veteran's claim for a VA 
medical examination regarding his right knee.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion 
must support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record).  In 
the July 2006 remand, the Board requested that the AOJ 
provide a VA medical examination to determine:  the nature of 
the Veteran's right knee disability, whether such a 
disability is related to the Veteran's service, whether any 
right knee disability is related to the Veteran's left knee 
disability, and whether or not any left knee disability 
"aggravated or contributed to" the Veteran's right knee 
disability.  The Veteran was provided with a VA medical 
examination which concluded that the Veteran likely had a 
right knee strain but that it would be speculative to relate 
this condition to either the Veteran's service or his left 
knee condition.  The claim was returned to the Board in 
February 2008.  At that time, the Board concluded that a new 
VA medical examination was necessary to determine:  the 
nature of the Veteran's right knee disability, whether a 
right knee disability is related to the Veteran's left knee 
disability, or whether the Veteran's service-connected left 
knee disability "aggravated, or contributed to, or 
accelerated" his right knee disability beyond its natural 
progression, in accordance with the governing law.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); see also 38 C.F.R. 
§ 3.310.  The AOJ requested a VA medical opinion regarding 
the Veteran's right knee disability.  Such opinion was 
provided by a physician in July 2008.  

The claim was returned to the Board in January 2009.  At that 
time the Board concluded that the Veteran's claim had to be 
remanded a second time to ensure compliance with the prior 
February 2008 remand in accordance with Stegall.  
Specifically, the Veteran had not been provided with an 
actual examination, the record revealed that the physicians 
who provided the opinion in July 2008 and August 2008 
addendum had only reviewed the Veteran's medical records to 
render the opinion provided.  As such, the Board concluded 
that under Stegall, an actual examination of the Veteran was 
required.  Therefore, the Board remanded the Veteran's claim 
for a VA medical examination to determine:  the nature of the 
Veteran's right knee disability, whether a right knee 
disability is related to the Veteran's left knee disability, 
or whether the Veteran's service-connected left knee 
disability "aggravated, contributed to, or accelerated any 
pathologic process of the right knee."  The Veteran was 
provided with a VA orthopedic examination in March 2009.  The 
VA orthopedic examiner diagnosed the Veteran with a right 
knee strain and concluded that the Veteran's right knee 
condition was less likely as not (less than 50/50 
probability) secondary to [the Veteran's] sc [service-
connected] left knee condition."  

The Court has recently clarified that only substantial 
compliance, and not strict compliance, with the terms of an 
opinion request are required.  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  See also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination more than 
substantially complied with the Board's remand order).  In 
this case, the Veteran has been provided with VA medical 
examinations and opinions regarding his knees in April 2002, 
November 2006, July and August 2008, and finally in March 
2009.  The most recent March 2009 VA medical examination 
diagnosed the Veteran with right knee strain, but indicated 
that both of his knees were WNL (within normal limits).  The 
examiner indicated that the left knee has "healed without 
limitation of motion or any abnormality of gait," and that 
x-ray evidence showed that the right knee was normal.  

Therefore, the Board concludes that there has been 
substantial compliance with the prior remands and the Veteran 
has been provided with an adequate medical examination 
sufficient to allow for final adjudication of his claim such 
that no further remand is necessary on this basis.

Finally, the Board notes that the each of the prior remands 
of July 2006, February 2008, and January 2009 all required 
that the AOJ provide a final adjudication after complying 
with the remand directives and prior to returning the claim 
to the Board for final adjudication.  This was accomplished 
through the SSOC's of August 2007, August 2008, and April 
2010 respectively, with each remand followed by an 
adjudication prior to returning the claim to the Board.  In 
particular, the April 2010 SSOC has provided final AOJ 
adjudication on all of the evidence of record.  Therefore, as 
the AOJ has provided the Veteran with full VCAA notice, a 
complete VA medical examination, and a final AOJ adjudication 
of the Veteran's claim, the Board concludes that the all of 
the prior remand directives related to the current claim have 
been complied with, and no further remand is necessary.

Governing Laws for Secondary Service Connection

A disability can be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate a disorder with a service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected disability is judged.  
Although the VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the Veteran to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
This had not been the VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which clearly favors the claimant.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis for Secondary Service Connection for a Right Knee 
Disability

The Veteran contends that he currently experiences a right 
knee disability which is secondary to, or aggravated by his 
service-connected left knee status post arthroscopic repair 
of medial meniscal tear.  See the April 2006 Board hearing 
transcript pges. 15, 26.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
However, as noted in the introduction, the Board previously 
decided the Veteran's claim for direct service connection, 
but remanded the claim for secondary service connection in 
the February 2008 decision.  Therefore, only the secondary 
service connection theory of entitlement remains for review, 
and direct service connection will not be further addressed.  

The first requirement for any service-connection claim - on 
either a direct or secondary basis - is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

The VA medical examinations of November 2006 and March 2009 
have both diagnosed the Veteran with a right knee strain.  
The Veteran has also indicated that he experiences pain and 
instability in his right knee.  See the February 2005 hearing 
transcript pg. 4, the April 2006 Board hearing transcript pg. 
13-14, 26.  Therefore, there is competent evidence that the 
Veteran is currently experiencing a right knee disability, or 
has experienced such a disability during the adjudication of 
his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (the requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).  Therefore, the Board 
concludes that the Veteran does have a current right knee 
disability.

The Veteran has indicated that his right knee disability is 
the result of his service-connected left knee status post 
arthroscopic repair of medial meniscal tear.  See the Board 
hearing transcript pges. 15, 26.  When claiming service 
connection for a secondary condition, after showing that he 
has the claimed disorder as noted above, the Veteran must 
show that he has a currently service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Veteran 
was service-connected for his left knee status post 
arthroscopic repair of medial meniscal tear in an August 2007 
rating decision by the AOJ.  Thus, the Veteran is currently 
service-connected for left knee status post arthroscopic 
repair of medial meniscal tear.

The third requirement for secondary service connection is for 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
Wallin, at 512.  The Veteran has indicated that he believes 
that his right knee disability is the result of his service-
connected left knee status post arthroscopic repair of medial 
meniscal tear.  See the April 2006 Board hearing transcript 
pges. 15, 26.  Specifically, he stated that his treating 
physician had indicated that his right knee condition "could 
be" caused by his left knee.  The Veteran is competent to 
report a medical diagnosis.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77.  However, a statement that his right knee 
disability could be due to his service-connected left knee 
disability is not a statement that it in fact is due to his 
left knee disability.  See Obert v. Brown, 5 Vet. App. 30 
(1993) (a medical opinion expressed in terms of "may be 
related to service" necessarily implies "may or may not," 
and therefore is too speculative to establish a plausible 
claim).  Furthermore, there is no evidence that the Veteran 
has sufficient medical skill, knowledge, or training to 
provide such evidence, thus the Veteran's lay opinion is not 
sufficient in this case to provide evidence of a link between 
the Veteran's right knee disability and his left knee status 
post arthroscopic repair of medial meniscal tear.  See Layno, 
at 469; see also 38 C.F.R. § 3.159(a)(1).  

There is no medical opinion of record which indicates that 
the Veteran's right knee disability is caused by or connected 
to the Veteran's left knee status post arthroscopic repair of 
medial meniscal tear.  In fact, the medical evidence of 
record weighs against such a conclusion.  The AOJ has 
provided the Veteran with several VA medical examinations and 
opinions over the course of his claim.  A VA medical 
examination was conducted in April 2002 which diagnosed the 
Veteran with left knee arthritis, but did not explicitly 
render a statement regarding the Veteran's right knee.  
Although an associated x-ray indicated that the Veteran's 
right knee was "within normal limits."  The Veteran was 
provided with another VA medical examination in November 
2006.  This examination concluded that the Veteran likely 
experienced right knee strain; however, this condition could 
not be related to the left knee condition "without resort to 
speculation."  As such, at the very least, this opinion 
provides no evidence of a link between the Veteran's right 
knee condition and his service-connected left knee, and is 
inadequate to resolve the Veteran's claim.  

Then, a July 2008 opinion was provided by a physician after a 
review of the Veteran's claims file.  The physician concluded 
that there was "no documentation in the records... to confirm 
a service-connected problem with his [the Veteran's] right 
knee."  An addendum was attached in August 2008 which 
indicated that the reviewing physician did not "believe that 
the Veteran's right knee disability is secondary to or 
aggravated in any way by this left knee disability."  

However, this opinion failed to address the November 2006 
diagnosis of a right knee strain, or the Veteran's complaints 
of right knee pain.  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...  
As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators;...

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Given the failure to examine the Veteran, or address the 
relevant evidence of record, the July 2008 opinion is 
inadequate to resolve the Veteran's claim.

Finally, the Veteran was provided with a March 2009 VA 
orthopedic examination.  The examiner diagnosed the Veteran 
with right knee strain.  However, he noted that the Veteran's 
right knee was within normal limits, and an x-ray of the 
right knee was also normal.  The examiner concluded that the 
Veteran's right knee disability was "less likely as not 
(less than 50/50 probability) secondary to" the service-
connected left knee condition.  The examiner reached this 
conclusion because the left knee condition "has healed 
without limitation of motion or any abnormality of gait."  
As noted above, the Board must assess the weight of any 
medical opinion provided.  As stated by the Court, 
credibility is the province of the Board.  It is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In this case, the March 2009 VA medical 
examiner's opinion was thorough, supported by an explanation, 
based on a review of the claims file, and supported by the 
evidence of record.  The examiner has also provided a 
thorough review of both the Veteran's right and left knees, 
reviewed the Veteran's medical documents, and provided a 
compelling rationale for the opinion reached.  The examiner's 
conclusion that the Veteran's left knee has healed without 
limitation of motion or abnormality of gait, and finding that 
both knees are within normal limits, provides compelling 
evidence that the Veteran's right knee disability is neither 
secondary to, nor aggravated beyond its natural progression 
by, his service-connected left knee disability.  

In fact, the entire medical record reveals no specific 
treatment for the Veteran's right knee either during or since 
service, and none of the substantial medical evidence of 
record indicates any connection between the Veteran's right 
knee disability and his service-connected left knee, either 
as secondary or aggravating the Veteran's right knee.  
Therefore, the Board concludes that the weight of the medical 
evidence is against a finding of service connection for the 
right knee on the basis of secondary service connection.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection on a secondary basis, for right knee 
disability in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for right knee disability as secondary to 
service-connected left knee status post arthroscopic repair 
of medial meniscal tear, and there is no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Service connection for a right knee disability as secondary 
to service-connected left knee status post arthroscopic 
repair of medial meniscal tear is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


